Exhibit 10.27 WARRANT ISSUANCE AGREEMENT WARRANT ISSUANCE AGREEMENT (this " Agreement "), dated as of June 24, 2013, by and among Oxford Resource Partners, LP, a Delaware limited partnership, with headquarters located at 41 South High Street, Suite 3450, Columbus, OH 43215 (the" Partnership "), Oxford Resources GP, LLC, a Delaware limited liability company and the sole general partner of the Partnership, with headquarters located at 41 South High Street, Suite 3450, Columbus, OH 43215 (the " General Partner "), and the investors listed on the Schedule of Holders attached hereto (individually, a " Holder " and collectively, the " Holders "). WHEREAS : A.The Partnership, the General Partner and each Holder is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the " 1933 Act "), and Rule 506 of Regulation D (" RegulationD ") as promulgated by the United States Securities and Exchange Commission (the "
